DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group 1, Claims 1-7, filed on 11/1/2022 is acknowledged. The traversal is on the ground that the restriction is only proper if there would be a serious burden placed on the Examiner if restriction is not required. This is not found persuasive because for PCT national stage applications, restriction is based upon unity of invention; restriction of a national stage application does not take into account burden on the examiner.  
Therefore, the restriction requirement based on the lack of unity analysis is still deemed proper and is made final.  Accordingly, claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/1/2022.		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al (CN105974750).
In setting forth this rejection a machine translation of CN105974750 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation. 
Ye teaches a composition comprising polyethylene wax, 1.25-2 parts of anionic surfactant, 5-8 parts of nonionic surfactant and 2-5 parts of electrolyte coagulant (0013-0018). The anionic surfactant is sodium dodecyl sulfate [0025]. The electrolyte coagulant can be sodium chloride etc. [0027]. The nonionic surfactant is Triton-100 which reads on formula 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (CN105974750).
The weight ratio of (the nonionic surfactant + the organic sulfonate salt)/ the inorganic salt is (5-8 + 1.25-2)/2-5 =6.25-10/2-5 = 1.25-5, which equals 83/17 to 56/44. 
Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 1-2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al (US 2005/0136275) in view of JP 4708640 (hereafter ‘640).
In setting forth this rejection a machine translation an equivalent document of JP 4708640 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation USPGPub. 
Kamei teaches a composition for a food packaging film comprising a polyolefin, a partial esters of aliphatic trihydric-hexahydric alcohol and aliphatic monocarboxylic acid with 8-22 carbon atoms (i.e. a nonionic surfactant), a sulfonate compound such as sodium dodecyl sulfonate [0012, 0021, 0030, examples]. The composition can further comprise an antiblocking agent [0031]. 
Kamei does not teach an inorganic salt like claimed.
However, ‘640 discloses a composition for food packaging and teaches the antiblocking agent can be calcium sulfate [0049]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize calcium sulfate as an antiblocking agent for the composition of Kamei because it is recognized in the art that such an inorganic salt as an antiblocking agent is suitable for food packaging film application.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763